Citation Nr: 1809326	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-26 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a right foot injury.

3. Entitlement to service connection for a left foot injury.


REPRESENTATION

Veteran represented by:	Arthur V. Gage, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2004.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from September 2010 and May 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In November 2017, a live videoconference Board hearing was held before the undersigned; a transcript of the hearing is of record.


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's currently diagnosed low back disability began in service and has persisted since that time.

2. It is reasonably shown that the Veteran's currently diagnosed right foot plantar fasciitis began in service and has persisted since that time.

3. It is reasonably shown that the Veteran's currently diagnosed left foot plantar fasciitis began in service and has persisted since that time.


CONCLUSIONS OF LAW

1. Service connection for a low back disability is warranted. 38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Service connection for a right foot injury is warranted. 38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. Service connection for a left foot injury is warranted. 38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Any error in notice or assistance is harmless given the favorable determinations.

Legal Criteria

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disability). 38 U.S.C. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309. When certain chronic diseases are at issue, such as the above-noted disease or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied. If the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Facts and Analysis

Service Connection for a Low Back Disability

The Veteran was afforded a VA examination in February 2014 which provided a diagnosis of degenerative arthritis of the spine. Therefore, the first element of service connection, a current disability, is met.

The Veteran's service treatment records (STRs) dated in July 2004 note chronic lower back pain during his separation examination.

The Veteran submitted VA Form 21-526 (Application for Compensation and Pension) in December 2009. He stated that his back pain began after basic training and it has continually gotten worse since service. 

N.J., who served with the Veteran between March 2003 and June 2003, submitted a statement dated in March 2010. He stated that the Veteran had told him that his lower back had been bothering him since basic training.

The Veteran also submitted a statement dated in September 2011 from B.W., who had been his supervisor in his civilian job prior to and after his service. B.W. stated that the Veteran had told him when he returned that something had happened to his back while in the Army. B.W. also stated that he observed the Veteran's physical limitations due to his back since service.

In addition, K.C., who also worked with the Veteran before and after his service submitted a statement dated in September 2011. K.C. stated that there were things the Veteran could do prior to serving in the Army that he could not do afterwards due to problems with his lower back.

During the November 2017 Board hearing, the Veteran testified that during basic training he had to do Log PT which required lifting the equivalent of a telephone pole over your head with a few other men. He testified that he injured his back during that activity. He also testified that during service he had to carry a power cable for quite a long distance and had problems with his lower back afterwards. The Veteran further testified that on numerous occasions he would jump off the back of a truck with full gear on, which is approximately 80 pounds. 

Based upon the competent and credible lay statements and STRs, the second element of service connection, an in-service event or injury, has been met. 

The 2014 VA examiner opined that it was less likely than not that the Veteran's back disability was incurred in or caused by the claimed in-service injury, event, or illness. The examiner stated that the Veteran's STRs did not contain any notes regarding treatment for back pain and the Veteran did not seek treatment for his back until 2009, years after separating from the service. However, VA treatment notes dated in 2010 note the Veteran reported back pain beginning in 2001. The examiner did not address these notes or any of the lay statements from the Veteran and those who knew him that he has reported back pain since service. Therefore, because the examiner did not address this evidence of record, the Board finds the opinion inadequate. 

The Veteran submitted a medical opinion dated in September 2017 from J.H., a certified independent medical examiner and board certified in physical medicine and rehabilitation. J.H. examined the Veteran and reviewed and discussed his STRs, medical records, lay statements and prior VA examination. J.H. opined that it was "more likely than not that [the Veteran's] chronic low back pain, which is secondary to degenerative disc disease and herniated disc at L5-S1, is related to his basic training." Based upon the opinion of J.H. and the credible lay statements regarding a continuity of symptoms since service, the Board finds the third element of service connection, a nexus, has also been met.

Accordingly, the Veteran is entitled to service connection for a low back disability. 





Service Connection for a Right and Left Foot Injury

VA treatment notes dated in October 2011 note a diagnosis of bilateral plantar fasciitis. Therefore, the first element of service connection, a current disability has been met.

The statement submitted by the Veteran's fellow service member N.J., which was discussed above, also stated that the Veteran had a problem with his feet while in the service and N.J. had brought him to a foot specialist to get insoles.

During the 2017 Board hearing, the Veteran testified that he his feet began hurting after ruck marches during basic training.

Based upon these credible lay statements, the second element of service connection, an in-service event or injury, has been met.

In the previously discussed medical opinion by J.H., she also opined that the Veteran's bilateral plantar fasciitis is related to basic training, specifically the ruck marching. Therefore, the third element of service connection, a nexus, has also been met.  

Accordingly, the Veteran is entitled to service connection for a right and left foot injury. 











ORDER

Entitlement to service connection for a low back disability is granted. 

Entitlement to service connection for a right foot injury is granted.

Entitlement to service connection for a left foot injury is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


